Supreme Court of Florida
                                   ____________

                                   No. SC18-1190
                                   ____________

                            JAMES AREN DUCKETT,
                                  Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                 December 28, 2018

PER CURIAM.

      We have for review James Aren Duckett’s appeal of the postconviction

court’s order denying Duckett’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Duckett’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). Duckett responded to this Court’s order to show cause arguing why

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017),

should not be dispositive in this case.
      After reviewing Duckett’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Duckett is not entitled to relief.

Duckett was convicted of first-degree murder and sentenced to death following the

jury’s recommendation for death by a vote of eight to four, and his sentence of

death became final in 1990. Duckett v. State, 568 So. 2d 891, 894 (Fla. 1990).

Thus, Hurst does not apply retroactively to Duckett’s sentence of death. See

Hitchcock, 226 So. 3d at 217; see also Foster v. State, No. SC18-860, 2018 WL
6379348, at *2-4 (Fla. Dec. 6, 2018) (explaining why the “elements of ‘capital

first-degree murder’ ” argument derived from Hurst and the legislation

implementing Hurst “has no merit”). Accordingly, we affirm the postconviction

court’s order denying relief.

      It is so ordered.

LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
CANADY, C.J., and PARIENTE, J., concur in result.

NO MOTION FOR REHEARING WILL BE ALLOWED.

An Appeal from the Circuit Court in and for Lake County,
     William Gray Law, Jr., Judge - Case Nos. 351987CF001347AXXXXX &
     351988CF000262AXXXXX

Mary Elizabeth Wells of the Law Office of M.E. Wells, Atlanta, Georgia; and
Brittney Nicole Lacy, Staff Attorney, Office of Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant




                                         -2-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Senior Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                      -3-